Mr. Chief Justice Clarity delivered the opinion of the ■court: This is a claim filed to recover for certain franchise tax alleged to have been wrongfully collected by the Secretary of State." As heretofore held by this court the claimant had an adequate remedy in the courts of general jurisdiction and for a further reasoning this court cites the opinion filed by this court on Oct. 24th, 1928, Geo. P. Ide & Co., Inc., v. State of Illinois, No. 1215. The Attorney General comes and defends and denies the right of claimant to recover. This court is of the opinion that the law and the facts set out and as set forth and discussed in the Ide case controls. Therefore it is recommended by this court that said claim be disallowed.